Exhibit 99(b) CHOU U.S. MUTUAL FUNDS BY-LAWS March 1, 2010 TABLE OF CONTENTS Page ARTICLE I PRINCIPAL OFFICE AND SEAL 1 Section 1. Principal Office 1 Section 2. Delaware Office 1 Section 3. Seal 1 ARTICLE II TRUSTEES 1 Section 1. Powers 1 Section 2. Compensation of Trustees 1 Section 3. Place of Meetings and Meetings by Telephone 1 Section 4. Regular Meetings 2 Section 5. Special Meetings 2 Section 6. Quorum; Action by Trustees 2 Section 7. Notice 2 Section 8. Adjournment 2 Section 9. Action Without a Meeting 2 ARTICLE III COMMITTEES 2 Section 1. Establishment 2 Section 2. Proceedings; Quorum; Action 3 Audit Committee 3 ARTICLE IV. BOARD CHAIR AND TRUST OFFICERS 3 Section 1. Chairperson of the Board 3 Section 2. Trust Officers 3 Section 3. Election, Tenure and Qualifications of Officers 3 Section 4. Vacancies and Newly Created Offices 3 Section 5. Removal and Resignation 4 Section 6. President 4 Section 7. Vice President(s) 4 Section 8. Treasurer and Assistant Treasurer(s) 4 Section 9. Secretary and Assistant Secretaries 5 Section 10. Chief Compliance Officer 5 Section 11. Compensation of Officers 5 Section 12. Surety Bond 5 ARTICLE V MEETINGS OF SHAREHOLDERS 5 Section 1. Annual Meetings 5 Section 2. Special Meetings 5 Section 3. Notice of Meetings 6 Section 4. Manner of Giving Notice; Waiver of Notice 6 Section 5. Adjourned Meetings 6 Section 6. Validity of Proxies 6 Section 7. Organization of Meetings 7 i Section 8. Record Date 8 Section 9. Action Without a Meeting 8 ARTICLE VI SHARES OF BENEFICIAL INTEREST 8 Section 1. No Share Certificates 8 Section 2. Register 8 Section 3. Transfer of Shares 8 ARTICLE VII INSPECTION OF RECORDS AND REPORTS 8 ARTICLE VIII AMENDMENTS 9 ARTICLE IX GENERAL MATTERS 9 Section 1. Checks, Drafts, Evidence of Indebetedness 9 Section 2. Contracts and Instruments; How Executed 9 Section 3. Advance Payment of Indemnifiable Expenses 9 Section 4. Severability 9 Section 5. Headings 10 ii BY-LAWS OF CHOU U.S. MUTUAL FUNDS These By-laws of Chou U.S. Mutual Funds (the “Trust”), a Delaware statutory trust, are subject to the Trust Instrument of the Trust dated March 1, 2010, as from time to time amended, supplemented or restated (the “Trust Instrument”).Capitalized terms used herein and not herein defined have the same meanings as in the Trust Instrument.In the event of any inconsistency between the terms hereof and the terms of the Trust Instrument, the terms of the Trust Instrument shall control. ARTICLE I PRINCIPAL OFFICE AND SEAL Section 1.Principal Office.
